Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00416-CV

                        IN THE INTEREST OF C.C.E., JR., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-00379
                        Honorable Antonia Arteaga, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, appellee C.C.’s motion to dismiss is
GRANTED IN PART and DENIED IN PART. The trial court’s July 24, 2020 Order on Motion
for Enforcement by Contempt is AFFIRMED to the extent that it orders appellant E.E.M. to pay
C.C. specified amounts of “medical reimbursement arrearage” and attorney’s fees. E.E.M.’s
challenge to the portion of the trial court’s order finding her in contempt of court is DISMISSED
FOR WANT OF JURISDICTION.

       We ORDER E.E.M. to pay the costs of this appeal.

       SIGNED July 28, 2021.


                                                _____________________________
                                                Beth Watkins, Justice